B. E. SAEEOLD, J.
Prior to 1867, the property exempt from execution consisted of articles specified by the statutes. They were such as were used by the family, and deemed by the law most indispensable. Nevertheless, the right of the family to exchange them for other articles of like kind, also exempt from levy and sale, was recognized. In 1867, the legislature added to the list of exempted property twelve hundred dollars worth of real estate and one thousand dollars worth of personal property.
In the absence of any provision for the selection of this property, it must be chosen by the family. The exemption applies to money, as well as to any other description of property, and the use to be made of the property depends upon its adaptability. There is no restriction upon the right of the family to make the best use of it they can. If they prefer to use it as merchandise, anything they may get in exchange for it would likewise be exempt to the value of one thousand dollars. The demurrer ought to have been sustained.
The judgment is reversed, and the cause remanded.